DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                 Election/RestrictionsApplicant's election with traverse of (Claims 1-16 & 18-20) in the reply filed on (6-20-2022) is acknowledged.  The traversal is on the ground(s) that the applicant is not claiming a product that could be processed in a different way. This is not found persuasive because one of the following apply,
The inventions have acquired a separate status in the art in view of their different classification
The inventions have acquired a separate status in the art due to their recognized divergent subject matter
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL. Noting, that the molding of a decorative resin body does not require that the body itself encompass a decorative pen body. Accordingly, claim(s) 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on (6-20-2022). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-7 & 11-13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya Ozu (US-6,521,692, hereinafter Ozu) as evidenced by Amazon (Diamond Dust, 2017, hereinafter Amazon)Regarding claim 1, 	
A method of making a structure producing a glitter effect comprising: 
selecting a liquid resin;  5
mixing diamond dust into the resin forming a first solution; 
mixing a curing agent into a second solution; and 
pouring the first solution and the second solution into a mold and waiting for it to harden or cure.
Ozu teaches the following:
& b.) (Abstract) teaches that a molded resin article formed of a resin composition is disclosed. The resin composition comprises at least one pigment selected from the group consisting of glass flake pigment particles. Highlighting evidence from Amazon which states (Production Description) teaches that the majority of glitters are made from plastics which give an artificial look when they reflect light. Diamond Dust is different as it is made from tiny flakes of glass, when these reflect light it achieves a unique diamond-like effect.
(Col. 8, lines 29-36) teaches that additives may be implemented into the composition, the additives include a nucleating agent. Where the nucleating agent is understood acts as applicant curing agent, where the nucleating agent is understood to provide a means for induce the formation of polymer crystals.
(Col. 8, lines 16-17) teaches that the resins adapted for use herein are thermoplastic ones capable of being injection molded and/or extruded. (Col. 8, lines 49-54) teaches that the ingredients were weighed and then mixed with each other within a blender, before molten and kneaded in an extruder to give pellets of the resin composition. Subsequently, these pellets were injection-molded to form a cap 12 and a pen-holder or shaft 15 for a ball-point pen as figure shown in FIG. 2. Highlighting, that while no discrepancies are perceived to exist regarding the fabrication of a glittered structure, the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)). See MPEP 2144.04 (IV)(C).
Regarding claim 2, 	
Further comprising the step of mixing mica dust into the first 10or second solution.
Ozu teaches the following:
(Claim 1) teaches a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of metal-coated mica particles, said particles being coated with a metal, an alloy thereof or an oxide thereof. Highlighting, that while no discrepancies are perceived to exist regarding the implementation of mica into the solution, the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding claim 3, 	
Further comprising the step of mixing a dye into the first suspension or the second suspension prior to pouring the first and second suspension into the mold.
Ozu teaches the following:
(Col. 1, lines 23-26) teaches that a resin mixture containing a red pigment, a blue pigment or a pigment of any specially selected color to give those articles an ornamental effect. (Example 3) teaches that a small amount of a blue pigment was added to the resin composition described in EXAMPLE 1, so as to prepare pellets for use to injection mold a cap 12 and penholder 15 similar to those which have been discussed above. Where the blue pigment is understood to impact. (Col. 1, lines 50-53) teaches that the small amount of blue pigment in the resin composition absorbed a wavelength range corresponding to the bluish color of the pigment.
Regarding claim 4-6, 	
Wherein the diamond dust is made of particles that range in 15size from 1 to 1000 micrometer
Wherein the diamond dust is made of particles that range in size from 1 to 1000 micrometers and the mica dust is made of particles that range in size from 1 to 1000 micrometers
Wherein the diamond dust is made of particles that range in size from 1 to 1000 micrometers and the mica dust is made of particles that range in size from 1 to 1000 micrometers.
Ozu teaches the following:
(Col. 4, lines 50-52) teaches that an average diameter of the pigment particles contained in a molded resin article in the present invention is preferably from 5.0 to 500 μm.
Regarding claim 7-8 & 11-13, 	
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Ozu teaches the following:
(Col. 8, lines 15-16 & 24-28) teaches that the resins adapted for use herein are thermoplastic ones capable of being injection molded and/or extruded. Among these resins, colorless transparent ones or white translucent ones such as polyethylene terephthalates (PET). Where polyethylene terephthalates (PET) is also coequally known as polyester. 
B.) Claim(s) 9-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozu) as evidenced by Amazon in view of Azo and in further view of Abtec Inc (Plastic Injection Molding Materials and Thermoplastics, 2018, hereinafter Abtec)
Regarding claim 9-10, 	
Wherein the resin is made from polyurethane.
Wherein the resin is made from polyurethane.
Regarding Claims 9-10, Ozu teaches the majority of claim 1, including a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article. Ozu teaches using a variety of thermoplastic resins for injection molding, (Col. 8, lines 16-28). Ozu is silent on implementing a polyurethane. In analogous art for a review on possible injection molded thermoplastics, including details about their advantages, Abtec suggests details regarding implementing polyurethane as an injection molded plastic, and in this regard Abtec teaches the following:
(Thermoplastic Polyurethane) teaches that thermoplastic Polyurethane is a unique material that offers the elasticity of rubber combined with the toughness and durability of metal. These materials are available in grades that go from very soft and flexible to very rigid. TPU has excellent abrasion resistance, outstanding low temperature performance, high shear strength, high elasticity, and high transparency. TPU also has excellent mechanical properties and is oil and grease resistant. Some typical uses for thermoplastic polyurethane include automotive interior and exterior parts, caster wheels, power tools, hydraulic seals, sporting goods, bearings, bushing, and medical devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article of Ozu. By utilizing a thermoplastic polyurethane as the injection molded material, as taught by Abtec. Highlighting, implementation of thermoplastic polyurethane as the injection molded material provides a means for fabricating a part that has excellent mechanical properties and is oil and grease resistant, (Thermoplastic Polyurethane). Alternatively, and/or in addition to, the simple substitution of one known element for another to obtain predictable results or the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success allows for the recitation of KSR case law. Where “A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 

C.) Claim(s) 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya Ozu (US-6,521,692, hereinafter Ozu) as evidenced by Amazon (Diamond Dust, 2017, hereinafter Amazon) and in view of Azo Material (Changing Properties of Particles to Control Their Rheology, 2015, hereinafter Azo)
Regarding claim 14,
A method of making a decorative resin body comprising: 
selecting a liquid resin from a group consisting of epoxide, polyurethane and polyester; 
adding diamond dust made of particles that range in size from 1 to 1000 nanometers in diameter to the liquid resin forming a first solution; 
adding mica dust made of particles that range in size from 1 to 1000 nanometers in diameter to a second solution; 
adding a curing agent to the second solution; and 
pouring the first solution and the second solution into a mold and waiting for it to harden or cure.
Ozu teaches the following:
(Col. 8, lines 15-16 & 24-28) teaches that the resins adapted for use herein are thermoplastic ones capable of being injection molded and/or extruded. Among these resins, colorless transparent ones or white translucent ones such as polyethylene terephthalates (PET). Where polyethylene terephthalates (PET) is also coequally known as polyester.
& c.) (Claim 1) teaches a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from a group of glass flake pigment particles and/or metal-coated mica particles, said particles being coated with a metal, an alloy thereof or an oxide thereof. (Col. 4, lines 50-52) teaches that an average diameter of the pigment particles contained in a molded resin article in the present invention is preferably from 5.0 to 500 μm. Highlighting evidence from Amazon which states (Production Description) teaches that the majority of glitters are made from plastics which give an artificial look when they reflect light. Diamond Dust is different as it is made from tiny flakes of glass, when these reflect light it achieves a unique diamond-like effect.
(Col. 8, lines 29-36) teaches that additives may be implemented into the composition, the additives include a nucleating agent. Where the nucleating agent is understood acts as applicant curing agent, where the nucleating agent is understood to provide a means for induce the formation of polymer crystals
(Col. 8, lines 16-17) teaches that the resins adapted for use herein are thermoplastic ones capable of being injection molded and/or extruded. (Col. 8, lines 49-54) teaches that the ingredients were weighed and then mixed with each other within a blender, before molten and kneaded in an extruder to give pellets of the resin composition. Subsequently, these pellets were injection-molded to form a cap 12 and a pen-holder or shaft 15 for a ball-point pen as figure shown in FIG. 2. Highlighting, that while no discrepancies are perceived to exist regarding the fabrication of a glittered structure, the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding Claim 14, Ozu teaches the majority of claim 14, including a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article. Ozu is silent on implementing a particle size smaller than 5.0 μm. In analogous art for optimizing a solution in particular a suspension of particles, Azo suggests details regarding optimizing the viscosity of the solution, and in this regard Azo teaches the following:
& c.) (Increasing Particle Size Decrease Velocity) shows that the viscosity of a material increases only slightly if there is an increase in its particle size. With (Fig. 2) showing that the viscosity generally decreases when the particle size increases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article of Ozu. By utilizing an optimized particle size in for the solution, as taught by Azo. Highlighting, implementation of an optimized particle size allows for tailoring the viscosity of the solution, (Increasing Particle Size Decrease Velocity & Fig. 2).
Regarding claim 15,
Further comprising the step of mixing an additive into the first or second solution prior to pouring the solutions into the mold.
Ozu teaches the following:
(Col. 8, lines 30-40) teaches types of additives that may be utilized. With (Col. 8, lines 49-54) teaches that the ingredients were weighed and then mixed with each other within a blender, before molten and kneaded in an extruder to give pellets of the resin composition. Highlighting, that while no discrepancies are perceived to exist regarding the mixing of an additive, the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding claim 16,
Wherein the additive is selected from a group consisting of ground glass, paint or a dye
Ozu teaches the following:
(Col. 2, lines 60-65) teaches that a coated pigment whose glass flakes are coated with silver or nickel, a further coated pigment whose glass flakes are coated with titanium and a metal-coated inorganic pigment so as to achieve the object just mentioned above. Where the glass flakes acts as a ground glass additive. With (Example 3) teaching that a small amount of a blue pigment was added to the resin composition described in EXAMPLE 1, where the small amount of blue pigment in the resin composition absorbed a wavelength range corresponding to the bluish color of the pigment 2. Where the blue pigment acts as applicant dye. 
D.) Claim(s) 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya Ozu (US-6,521,692, hereinafter Ozu) as evinced by Amazon in view of Azo and in view of Eugene May (US-2,825,136, hereinafter May)
Regarding claim 18,
A method of making a decorative pen body comprising: 
selecting a liquid resin; 
adding diamond dust made of particles that range in size from 1 to 1000 nanometers in diameter to the liquid resin forming a first solution;  15
adding mica dust made of particles that range in size from 1 to 1000 nanometers in diameter to a second solution; 
adding a curing agent to the second solution; 
pouring the first solution and the second solution into a mold and waiting for it to harden or cure into a hardened structure; and  Page 15 of 17
drilling a bore through a center of the hardened structure.
Ozu teaches the following:
(Col. 8, lines 15-16 & 24-28) teaches that the resins adapted for use herein are thermoplastic ones capable of being injection molded and/or extruded. Among these resins, colorless transparent ones or white translucent ones such as polyethylene terephthalates (PET). Where polyethylene terephthalates (PET) is also coequally known as polyester.
& c.) (Claim 1) teaches a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from a group of glass flake pigment particles and/or metal-coated mica particles, said particles being coated with a metal, an alloy thereof or an oxide thereof. (Col. 4, lines 50-52) teaches that an average diameter of the pigment particles contained in a molded resin article in the present invention is preferably from 5.0 to 500 μm. Highlighting evidence from Amazon which states (Production Description) teaches that the majority of glitters are made from plastics which give an artificial look when they reflect light. Diamond Dust is different as it is made from tiny flakes of glass, when these reflect light it achieves a unique diamond-like effect.
(Col. 8, lines 29-36) teaches that additives may be implemented into the composition, the additives include a nucleating agent. Where the nucleating agent is understood acts as applicant curing agent, where the nucleating agent is understood to provide a means for induce the formation of polymer crystals
(Col. 8, lines 16-17) teaches that the resins adapted for use herein are thermoplastic ones capable of being injection molded and/or extruded. (Col. 8, lines 49-54) teaches that the ingredients were weighed and then mixed with each other within a blender, before molten and kneaded in an extruder to give pellets of the resin composition. Subsequently, these pellets were injection-molded to form a cap 12 and a pen-holder or shaft 15 for a ball-point pen as figure shown in FIG. 2. Highlighting, that while no discrepancies are perceived to exist regarding the fabrication of a glittered structure, the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding Claim 18, Ozu teaches the majority of claim 18, including a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article. Ozu is silent on implementing a particle size smaller than 5.0 μm. In analogous art for optimizing a solution in particular a suspension of particles, Azo suggests details regarding optimizing the viscosity of the solution, and in this regard Azo teaches the following:
& c.) (Increasing Particle Size Decrease Velocity) shows that the viscosity of a material increases only slightly if there is an increase in its particle size. With (Fig. 2) showing that the viscosity generally decreases when the particle size increases.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article of Ozu. By utilizing an optimized particle size in for the solution, as taught by Azo. Highlighting, implementation of an optimized particle size allows for tailoring the viscosity of the solution, (Increasing Particle Size Decrease Velocity & Fig. 2).

Regarding Claim 18, Ozu as modified teaches the majority of claim 18, including a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article. Ozu as modified is silent on drilling a bore through a center. In analogous art for a polished transparent plastic that has been coated on one side with a paint-like material which may be scraped off as desired with specially developed scribing instruments, May suggests details regarding implementing a tool for cutting a hole in a polished transparent plastic with a coating, and in this regard May teaches the following:
(Col. 1, lines 49-51) teaches that under the control of the operator, for rotating the spindle so that the cutter in effect drills a hole through the coating to form the dot. (Col. 2, lines 35-42) teaches that the cutting point of the cutter is normally above but very close to the coated surface so that the instrument may slide over the surface without the point scratching it, but when the point is over the place where the dot or other out is to be made, the cutter is lowered and rotated to cut through the coating whereupon
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a molded resin article formed of a resin composition, said resin composition comprising at least one pigment selected from the group consisting of glass flake pigment particles, metal-coated mica particle, adding a curing agent and molding an article of Ozu as modified. By utilizing a cutter that allows for forming a hole through the coating to form the dot, as taught by May. Highlighting, implementation of a cutter that allows for forming a hole through the coating to form the dot provides a means for making symbols made up partially or entirely of dots on a coating, (Col. 1, lines 36-38).
Regarding claim 19,
Wherein the resin is selected from a group consisting of epoxide, polyurethane and polyester.
Ozu teaches the following:
(Col. 8, lines 15-16 & 24-28) teaches that the resins adapted for use herein are thermoplastic ones capable of being injection molded and/or extruded. Among these resins, colorless transparent ones or white translucent ones such as polyethylene terephthalates (PET). Where polyethylene terephthalates (PET) is also coequally known as polyester.
Regarding claim 20,
Further comprising the step of mixing an additive into the 5first or second solution prior to pouring the solutions into the mold wherein the additive is selected from a group consisting of ground glass, paint or a dye.
Ozu teaches the following:
(Col. 8, lines 30-40) teaches types of additives that may be utilized. With (Col. 8, lines 49-54) teaches that the ingredients were weighed and then mixed with each other within a blender, before molten and kneaded in an extruder to give pellets of the resin composition. Highlighting, that while no discrepancies are perceived to exist regarding the mixing of an additive, the case law for rearrangement of method steps may be recited, where in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C). (Col. 2, lines 60-65) teaches that a coated pigment whose glass flakes are coated with silver or nickel, a further coated pigment whose glass flakes are coated with titanium and a metal-coated inorganic pigment so as to achieve the object just mentioned above. Where the glass flakes acts as a ground glass additive. With (Example 3) teaching that a small amount of a blue pigment was added to the resin composition described in EXAMPLE 1, where the small amount of blue pigment in the resin composition absorbed a wavelength range corresponding to the bluish color of the pigment 2. Where the blue pigment acts as applicant dye.
E.) Claim(s) 1-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya Ciaccio et al. (WO-2017,106,152, hereinafter Ciaccio) and in view of Ryan Belden et al. (US-6,521,692, hereinafter Belden)Regarding claim 1, 	
A method of making a structure producing a glitter effect comprising: 
selecting a liquid resin;  5
mixing diamond dust into the resin forming a first solution; 
mixing a curing agent into a second solution; and 
pouring the first solution and the second solution into a mold and waiting for it to harden or cure.
Ciaccio teaches the following:
(Abstract) teaches that an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment.
([0055]) teaches that examples of suitable organic particles include but are not limited to diamond particles, such as diamond dust particle.
([0077]) teaches implementing a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer 
([0086]) teaches that the test panels were left until fully cured
Regarding Claim 1, Ciaccio teaches the majority of claim 1, including an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition. Ciaccio is silent on utilizing a mold with a composition that comprises a visually glitter texture due to additives. In analogous art for a multilayer color coatings, and more particularly to multilayer coatings comprising one or more gel coat layers and visual effect pigments, the composition comprising a thermosetting base resin system such as unsaturated polyester, acrylate and urethane type resin, and pearlescent pigments from that are mica platelets coated with titanium dioxide and/or iron oxide that provide both color and visual effects to a variety of coatings, Belden suggests details regarding implementing a mold with a composition that comprises a visually glitter texture due to additives, and in this regard Belden teaches the following:
([0063]) teaches that in some embodiments, the multi-layer coating is fabricated by applying a thermosetting gel coat composition as an in-mold coating to a surface of a mold; allowing the gel coat composition to cure at ambient temperature to form a partially crosslinked, tacky to tacky- free gel coat; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition of Ciaccio. By utilizing a mold with a composition that comprises a visually glitter texture due to additives, as taught by Belden. Highlighting, implementation of a mold with a composition that comprises a visually glitter texture due to additives provides a means for allowing the gel coat composition to cure at ambient temperature to form a partially crosslinked, tacky to tacky- free gel coat, ([0063]).Regarding claim 2, 	
Further comprising the step of mixing mica dust into the first 10or second solution.
Ciaccio teaches the following:
([0054) teaches that additional color effect compositions can include transparent coated mica and/or synthetic mica, coated silica, coated alumina, a transparent liquid crystal pigment, a liquid crystal coating, and/or any composition wherein interference results from a refractive index differential within the material and not because of the refractive index differential between the surface of the material and the air.
Regarding claim 3, 	
Further comprising the step of mixing a dye into the first suspension or the second suspension prior to pouring the first and second suspension into the mold.
Ciaccio teaches the following:
([0046]) teaches that colorants include pigments, dyes and tints, such as those used in the paint industry and/or listed in the Dry Color Manufacturers Association (DCMA), as well as special effect compositions.
Regarding claim 4-6, 	
Wherein the diamond dust is made of particles that range in 15size from 1 to 1000 micrometer
Wherein the diamond dust is made of particles that range in size from 1 to 1000 micrometers and the mica dust is made of particles that range in size from 1 to 1000 micrometers
Wherein the diamond dust is made of particles that range in size from 1 to 1000 micrometers and the mica dust is made of particles that range in size from 1 to 1000 micrometers.
Ciaccio teaches the following:
([0055]) teaches that the particles can be microparticles, having an average particle size of 0.1 to 50, 0.1 to 20, 1 to 12, 1 to 10, or 3 to 6 microns, or any combination within any of these ranges. 
Regarding claim 7-8 & 11-13, 	
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Wherein the liquid resin is selected from a group consisting 5of epoxide, polyurethane and polyester.
Ciaccio teaches the following:
(Claim 1) teaches an uncured branched polyester-urethane resin prepared by free radical polymerization of the double bonds of an unsaturated polyester-urethane prepolymer comprising: a polyol segment; an unsaturated polycarboxylic acid and/or an anhydride and/or ester thereof; and a urethane segment.
Regarding claim 9-10, 	
Wherein the resin is made from polyurethane.
Wherein the resin is made from polyurethane.
Ciaccio teaches the following:
(Claim 1) teaches an uncured branched polyester-urethane resin prepared by free radical polymerization of the double bonds of an unsaturated polyester-urethane prepolymer comprising: a polyol segment; an unsaturated polycarboxylic acid and/or an anhydride and/or ester thereof; and a urethane segment.
Regarding claim 14,
A method of making a decorative resin body comprising: selecting a liquid resin from a group consisting of epoxide, polyurethane and polyester; 
adding diamond dust made of particles that range in size from 1 to 1000 nanometers in diameter to the liquid resin forming a first solution; 
adding mica dust made of particles that range in size from 1 to 1000 nanometers in diameter to a second solution; 
adding a curing agent to the second solution; and 
pouring the first solution and the second solution into a mold and waiting for it to harden or cure.
Ciaccio teaches the following:
(Abstract) teaches that an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment.
& c.) ([0055]) teaches that examples of suitable organic particles include but are not limited to diamond particles, such as diamond dust particle. ([0051]) teaches that additional color effect compositions can include transparent coated mica and/or synthetic mica, coated silica, coated alumina, a transparent liquid crystal pigment, a liquid crystal coating, and/or any composition wherein interference results from a refractive index differential within the material and not because of the refractive index differential between the surface of the material and the air. ([0055]) teaches that the particles can be nanoparticles, having an average particle size of less than 0.1 micron, such as 0.8 to 500, 10 to 100, or 100 to 500 nanometers, or any combination within these ranges.
([0077]) teaches implementing a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer 
([0086]) teaches that the test panels were left until fully cured
Regarding Claim 14, Ciaccio teaches the majority of claim 14, including an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition. Ciaccio is silent on utilizing a mold with a composition that comprises a visually glitter texture due to additives. In analogous art for a multilayer color coatings, and more particularly to multilayer coatings comprising one or more gel coat layers and visual effect pigments, the composition comprising a thermosetting base resin system such as unsaturated polyester, acrylate and urethane type resin, and pearlescent pigments from that are mica platelets coated with titanium dioxide and/or iron oxide that provide both color and visual effects to a variety of coatings, Belden suggests details regarding implementing a mold with a composition that comprises a visually glitter texture due to additives, and in this regard Belden teaches the following:
([0063]) teaches that in some embodiments, the multi-layer coating is fabricated by applying a thermosetting gel coat composition as an in-mold coating to a surface of a mold; allowing the gel coat composition to cure at ambient temperature to form a partially crosslinked, tacky to tacky- free gel coat; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition of Ciaccio. By utilizing a mold with a composition that comprises a visually glitter texture due to additives, as taught by Belden. Highlighting, implementation of a mold with a composition that comprises a visually glitter texture due to additives provides a means for allowing the gel coat composition to cure at ambient temperature to form a partially crosslinked, tacky to tacky- free gel coat, ([0063]).
Regarding claim 15-16,
Further comprising the step of mixing an additive into the first or second solution prior to pouring the solutions into the mold.
Wherein the additive is selected from a group consisting of ground glass, paint or a dye
Ciaccio teaches the following:
([0065]) teaches that at least two different compositions incorporating the branched polyester-urethane resin but in different amounts, ratios and/or including other components or additive may be utilized.  ([0045]) teaches that Example colorants include pigments, dyes and tints, such as those used in the paint industry and/or listed in the Dry Color Manufacturers Association (DCMA), as well as special effect compositions.
F.) Claim(s) 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya Ciaccio et al. (WO-2017,106,152, hereinafter Ciaccio) and in view of Ryan Belden et al. (US-6,521,692, hereinafter Belden) and in view of Eugene May (US-2,825,136, hereinafter May)
Regarding claim 18,
A method of making a decorative pen body comprising: 
selecting a liquid resin; 
adding diamond dust made of particles that range in size from 1 to 1000 nanometers in diameter to the liquid resin forming a first solution;  15
adding mica dust made of particles that range in size from 1 to 1000 nanometers in diameter to a second solution; 
adding a curing agent to the second solution; 
pouring the first solution and the second solution into a mold and waiting for it to harden or cure into a hardened structure; and  Page 15 of 17
drilling a bore through a center of the hardened structure.
Ciaccio teaches the following:
(Abstract) teaches that an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment.
& c.) ([0055]) teaches that examples of suitable organic particles include but are not limited to diamond particles, such as diamond dust particle. ([0051]) teaches that additional color effect compositions can include transparent coated mica and/or synthetic mica, coated silica, coated alumina, a transparent liquid crystal pigment, a liquid crystal coating, and/or any composition wherein interference results from a refractive index differential within the material and not because of the refractive index differential between the surface of the material and the air. ([0055]) teaches that the particles can be nanoparticles, having an average particle size of less than 0.1 micron, such as 0.8 to 500, 10 to 100, or 100 to 500 nanometers, or any combination within these ranges.
([0077]) teaches implementing a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer.
([0086]) teaches that the test panels were left until fully cured
([0087]) teaches that several cuts were applied to the coated test panels in a cross pattern. Adding that the adhesive is cut with a razor blade while pulling back the edge of the adhesive at a 180° angle. A minimum of 10 cuts is done for each system. Any delamination of the multi -coating layer was visually inspected and measured. A result of 90-100% of the coating remaining attached to the substrate is considered "acceptable" or "pass" in the automotive industry. 
Regarding Claim 14, Ciaccio teaches the majority of claim 14, including an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition. Ciaccio is silent on utilizing a mold with a composition that comprises a visually glitter texture due to additives. In analogous art for a multilayer color coatings, and more particularly to multilayer coatings comprising one or more gel coat layers and visual effect pigments, the composition comprising a thermosetting base resin system such as unsaturated polyester, acrylate and urethane type resin, and pearlescent pigments from that are mica platelets coated with titanium dioxide and/or iron oxide that provide both color and visual effects to a variety of coatings, Belden suggests details regarding implementing a mold with a composition that comprises a visually glitter texture due to additives, and in this regard Belden teaches the following:
([0063]) teaches that in some embodiments, the multi-layer coating is fabricated by applying a thermosetting gel coat composition as an in-mold coating to a surface of a mold; allowing the gel coat composition to cure at ambient temperature to form a partially crosslinked, tacky to tacky- free gel coat; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition of Ciaccio. By utilizing a mold with a composition that comprises a visually glitter texture due to additives, as taught by Belden. Highlighting, implementation of a mold with a composition that comprises a visually glitter texture due to additives provides a means for allowing the gel coat composition to cure at ambient temperature to form a partially crosslinked, tacky to tacky- free gel coat, ([0063]).Regarding Claim 18, Ciaccio as modified teaches the majority of claim 18, including an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition. Ciaccio is silent on drilling a bore through the center. In analogous art for a polished transparent plastic that has been coated on one side with a paint-like material which may be scraped off as desired with specially developed scribing instruments, May suggests details regarding implementing a tool for cutting a hole in a polished transparent plastic with a coating, and in this regard May teaches the following:
(Col. 1, lines 49-51) teaches that under the control of the operator, for rotating the spindle so that the cutter in effect drills a hole through the coating to form the dot. (Col. 2, lines 35-42) teaches that the cutting point of the cutter is normally above but very close to the coated surface so that the instrument may slide over the surface without the point scratching it, but when the point is over the place where the dot or other out is to be made, the cutter is lowered and rotated to cut through the coating whereupon the cutter is automatically raised to its elevated normal position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for manufacturing an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment the composition comprising both diamond particles, such as diamond dust particle and a curing agent having a plurality of functional groups reactive with the polyester-urethane polymer and curing the composition of Ciaccio as modified. By utilizing a cutter that allows for forming a hole through the coating to form the dot, as taught by May. Highlighting, implementation of a cutter that allows for forming a hole through the coating to form the dot provides a means for making symbols made up partially or entirely of dots on a coating, (Col. 1, lines 36-38)
Regarding claim 19,
Wherein the resin is selected from a group consisting of epoxide, polyurethane and polyester.
Ciaccio teaches the following:
(Abstract) teaches that an uncured branched polyester-urethane resin prepared by free radical polymerization of an unsaturated polyester prepolymer having a polyol segment.
Regarding claim 20,
Further comprising the step of mixing an additive into the 5first or second solution prior to pouring the solutions into the mold wherein the additive is selected from a group consisting of ground glass, paint or a dye.
Ciaccio teaches the following:
([0065]) teaches that at least two different compositions incorporating the branched polyester-urethane resin but in different amounts, ratios and/or including other components or additive may be utilized.  ([0045]) teaches that Example colorants include pigments, dyes and tints, such as those used in the paint industry and/or listed in the Dry Color Manufacturers Association (DCMA), as well as special effect compositions.
	                                                          Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                               

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715